Citation Nr: 0516790	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-10 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disease 
manifested by right wrist pain, to include as due to an 
undiagnosed illness.

2.  Entitlement to an initial compensable disability rating 
for a right renal cyst.

3.  Entitlement to an initial disability rating in excess of 
10 percent prior to January 21, 2000, and in excess of 30 
percent from January 21, 2000, for asthma, to include 
consideration of 38 C.F.R. § 3.321(b)(1).

4.  Entitlement to a disability rating in excess of 30 
percent for hiatal hernia and gastrointestinal reflux.

5.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1998, including service in Southwest Asia from January to May 
1991 during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO, in relevant part, 
granted service connection for the following disabilities: 
right renal cyst with a 0 percent (noncompensable) 
evaluation, hiatal hernia and gastrointestinal reflux with a 
10 percent evaluation, and hemorrhoids with a noncompensable 
evaluation.  The RO also denied service connection for an 
upper respiratory infection and wrist pain.  The veteran was 
notified of these determinations in June 1999.  This appeal 
also arises from a November 2001 rating decision that, in 
relevant part, granted service connection for asthma and 
assigned a noncompensable evaluation.  

In May 2000, the veteran timely filed a notice of 
disagreement (NOD) with respect to the rating assigned to the 
right renal cyst and the denials of service connection for an 
upper respiratory infection and wrist pain.  In July 2002, 
the RO issued the veteran a Statement of the Case (SOC) with 
respect to the evaluation of the right renal cyst and denial 
of service connection for a condition causing wrist pain.  In 
an August 2002 statement, the veteran expressed agreement 
with the ratings for several other service-connected 
disabilities and expressed disagreement with the ratings 
assigned to the hiatal hernia and gastrointestinal reflux 
condition, asthma, and hemorrhoids.  The Board notes that the 
veteran did not specifically state that he is satisfied with 
the rating for the right renal cyst or with the denial of 
service connection for a condition causing wrist pain.  Thus, 
the Board broadly construes the August 2002 statement as a 
substantive appeal with respect to the issues of entitlement 
to an initial compensable disability rating for a right renal 
cyst and entitlement to service connection for a disability 
manifested by right wrist pain.  The Board also views the 
August 2002 statement as a timely NOD to the November 2001 
assignment of a noncompensable evaluation for asthma. 

In addition, the Board agrees with the RO that the veteran's 
August 2002 disagreement with the ratings assigned to hiatal 
hernia and gastrointestinal reflux and to hemorrhoids was 
received after the expiration of the one-year appeal period; 
therefore, the veteran's August 2002 statement is a new claim 
for an increased rating with respect to the above 
disabilities.  In an April 2003 decision review officer 
decision, the RO essentially denied an increased rating for 
both of the above disabilities.  In a May 2003 VA Form 9, the 
veteran expressed disagreement with the ratings assigned to 
hiatal hernia and gastrointestinal reflux and to hemorrhoids.  
In a July 2003 rating decision, the RO increased the rating 
for the veteran's hiatal hernia and gastrointestinal reflux 
to 30 percent.  The veteran has not indicated that he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Also in the April 2003 rating decision, the RO increased the 
initial evaluation for asthma to 10 percent and granted a 30 
percent evaluation effective January 21, 2000.  In May 2003, 
the RO issued the veteran a SOC regarding these issues, and 
the veteran submitted a timely substantive appeal later that 
same month.  As the veteran has not indicated that he is 
satisfied with these ratings, the issues are as listed on the 
title page.  See AB, supra.  

In February 2005, the veteran testified before the 
undersigned Veterans Law Judge at a video-conference Board 
hearing.  The veteran asked for an extension of 30 days to 
submit additional medical evidence.  Accordingly, the Board 
held the record open for 30 days.  In May 2005, the Board 
received additional private medical records with a waiver of 
initial consideration by the RO.  The Board will thus 
consider the additional evidence in conjunction with this 
appeal.  

Also at the Board hearing, the veteran raised a new issue of 
entitlement to service connection for a disability manifested 
by left wrist pain.  The issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The veteran contends, in essence, that he has a disability 
manifested by right wrist pain, to include as due to an 
undiagnosed illness, that was incurred in or aggravated by 
service, that his service-connected right renal cyst and 
asthma are more disabling than reflected in the original 
evaluations, and that his service-connected hiatal hernia and 
gastrointestinal reflux and hemorrhoids are more disabling 
than currently evaluated.  

The Board notes that the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War, thus 
implicating the Persian Gulf War presumption of service 
connection.  38 U.S.C.A. § 1117 (West 1999); 38 C.F.R. 3.317 
(1999).  The Board observes that the provisions of 38 U.S.C. 
§ 1117 were amended, effective March 1, 2002.  Pub. L. No. 
107-103, 115 Stat. 976 (Dec. 27, 2001).  In pertinent part, 
the new law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be granted for medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs and symptoms, as well as for any 
diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

The Board observes that the requirements of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) [hereinafter VCAA], have not 
been satisfied with respect to the issues on appeal.  
Essentially, the VCAA and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  

In this case, the Board observes that the veteran was not 
issued a VCAA notice letter with respect to the issue of 
entitlement to service connection for a disease manifested by 
right wrist pain that included the applicable Persian Gulf 
War presumptions.  

The Board also observes that the requirements of the VCAA 
have not been satisfied with respect to the issue of 
entitlement to a disability rating in excess of 30 percent 
for hiatal hernia and gastrointestinal reflux.  The Board 
notes that the veteran was never issued a specific VCAA 
notice letter regarding this issue.  

In light of the above, the RO should send the veteran and his 
representative a letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to the issues of entitlement to 
service connection for a disease manifested by right wrist 
pain and entitlement to a disability rating in excess of 30 
percent for hiatal hernia and gastrointestinal reflux.

Furthermore, the Board observes that a VA Persian Gulf War 
examination is needed to determine the etiology of any 
disability manifested by right wrist pain.  In this regard, 
the Board observes that a November 1998 VA examination report 
provides a diagnosis of wrist pain, etiology not determined, 
and a note that X-rays were negative.  The Board further 
observes no clear diagnosis of record for the veteran's right 
wrist pain.  

In addition, as noted in the introduction, the April 2003 
decision review officer decision denied an increased rating 
for hiatal hernia and gastrointestinal reflux and for 
hemorrhoids, and in May 2003 the veteran filed a timely NOD.  
The RO has not issued the veteran a Statement of the Case 
that addresses these issues.  The Board finds that a remand 
is necessary to correct this procedural deficiency.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2004), Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also observes that further development is required 
for the issue of an initial compensable disability rating for 
a right renal cyst.  At the February 2005 Board hearing, the 
veteran testified that he has been receiving ongoing 
treatment at the Fayetteville VA medical center (VAMC) and 
prescribed medication to control the edema caused by his 
right renal cyst for about a year.  The Board notes that the 
record contains VA treatment notes only from March 2001 
through December 2002.  In this regard, the Board observes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the RO should obtain records relating to 
the veteran's right renal cyst from the above VAMC since 
December 2002 and associate them with the claims file.

In addition, the Board observes that the veteran's edema 
symptom was not present at the most recent VA genitourinary 
exam of record, dated in June 2003.  Moreover, the Board 
observes some ambiguity as to the veteran's current symptoms 
related to his right renal cyst.  The June 2003 VA examiner 
stated that generally renal cysts are asymptomatic but the 
veteran is having urinary symptoms, and whether or not they 
are related to the renal cyst is problematical.  After 
physical exam, which found some flank tenderness bilaterally, 
the examiner diagnosed the veteran with a renal cyst but 
stated that the cyst is probably asymptomatic, and that he 
did not have a reason for the veteran's flank tenderness.  In 
light of the above, the Board finds that a current VA 
examination is needed to determine the severity of any 
currently existing symptoms of the veteran's right renal 
cyst.

The Board observes that further development is also required 
for the issues of entitlement to an initial disability rating 
in excess of 10 percent prior to January 21, 2000, for 
asthma; and entitlement to an initial disability rating in 
excess of 30 percent for asthma.  The veteran testified that 
he has been seeing a doctor at the Fayetteville VAMC twice a 
month for his asthma and taking daily medications, including 
steroids.  The Board again notes that the record contains VA 
treatment notes only from March 2001 through December 2002 
and observes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, supra; 
Bell v. Derwinski, supra.  Thus, the RO should obtain records 
relating to the veteran's asthma from the above VAMC prior to 
March 2001 and since December 2002 and associate them with 
the claims file.  The Board also observes that the use of 
steroids was not present at the last VA respiratory 
examination of record, dated in August 2001.  Thus, the Board 
observes that a current VA respiratory examination is needed 
to determine the severity of the veteran's service-connected 
asthma.

Lastly, the Board observes that the record presently contains 
evidence that indicates that the veteran's service-connected 
asthma may interfere with his employment and earning 
capacity.  In this regard, the Board observes that the 
veteran testified that he misses two to three days of work 
per week because of his asthma.  The Board determines that 
such factors affecting the veteran's employment status 
reasonably raise the issue of entitlement to an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
connection with the appeal of an increased rating for his 
asthma.  See generally Bowling v. Principi, 15 Vet. App. 1, 
10 (2001) (holding that the Board's decision will be reversed 
as a matter of law where there is plausible evidence that a 
claimant is eligible for consideration on an extra-schedular 
basis and the Board has not relied on any affirmative 
evidence to the contrary); see also VAOPGCPREC 6-96, slip op. 
at 15, 61 Fed. Reg. 66749 (1996); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. § 3.321(b)(1), and 
because the veteran may be prejudiced by the Board 
considering this matter in the first instance, a remand is 
warranted in the present case.  VAOPGCPREC 6- 96, slip op. at 
16 (citing Bernard v. Brown, 4 Vet. App. 384, 390-91 (1993) 
(when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.)

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on Remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested below, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to re-adjudicating the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issues of 
entitlement to service connection for a 
disease manifested by right wrist pain 
and entitlement to a disability rating in 
excess of 30 percent for hiatal hernia 
and gastrointestinal reflux, the RO 
should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is 
necessary to substantiate his claims, to 
include the provisions relevant to the 
Persian Gulf War presumptions.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claims.

2.  Obtain all treatment reports related 
to the veteran's asthma and right renal 
cyst from the Fayetteville VAMC prior to 
March 2001 and since December 2002.  The 
RO should also attempt to obtain any 
relevant employment records regarding 
absences or job performance.

3.  Thereafter, the RO should schedule 
the veteran for a VA Persian Gulf War 
examination to determine the nature, 
extent, and etiology of any disease 
manifested by right wrist pain, to 
include as due to an undiagnosed illness.  
The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.

Based on examination findings, medical 
principles, and historical records, 
including service medical records, the 
examiner is asked to address the 
following:

a.  State whether the veteran's right 
wrist pain complaints are attributable to 
a diagnosed disability and, if so, 
whether such diagnosed condition is 
related to service.

b.  If his right wrist pain complaints 
cannot be attributed to a diagnosed 
illness, specify:

(i) whether the veteran has objective 
indications of a chronic disability 
resulting from an illness manifested 
by right wrist pain, as established by 
history, physical examination, and 
laboratory tests, that has either (1) 
existed for 6 months or more, or (2) 
exhibited intermittent episodes of 
improvement and worsening over a 6-
month period; or,

(ii) whether there is the undiagnosed 
right wrist pain was caused by a 
supervening condition or event.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  The RO should also schedule the 
veteran for a VA genitourinary 
examination to determine the current 
severity of his service-connected right 
renal cyst.  The veteran's claims file, 
to include a copy of this Remand, should 
be made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests, to 
include blood pressure readings, should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, the examiner is asked 
to address the following:

(A)  List all symptoms related to the 
veteran's right renal cyst.

(B)  If the right renal cyst manifests in 
urinary tract infections, state whether 
it results in:

(i)  recurrent symptomatic infection 
requiring drainage/frequent 
hospitalization (greater than two 
times/year), and/or requiring 
continuous intensive management; or

(ii)  long-term drug therapy, 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management.

(C)  If the right renal cyst manifests in 
renal dysfunction, state whether it 
results in:

(i)  requiring regular dialysis, or 
precluding more than sedentary 
activity from one of the following: 
persistent edema and albuminuria; or, 
BUN more than 80mg%; or, creatinine 
more than 8mg%; or, markedly decreased 
function of kidney or other organ 
systems, especially cardiovascular; 

(ii)  persistent edema and albuminuria 
with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, 
anorexia, weight loss, or limitation 
of exertion; 

(iii)  constant albuminuria with some 
edema; or, definite decrease in kidney 
function;

(iv)  albumin constant or recurring 
with hyaline and granular casts or red 
blood cells; or, transient or slight 
edema.

(D)  If the right renal cyst manifests in 
voiding dysfunction, state whether it 
results in continual urine leakage, post 
surgical urinary diversion, urinary 
incontinence, or stress incontinence: 

(i)  requiring the use of an appliance 
or the wearing of absorbent materials 
which must be changed more than 4 
times per day;

(ii)  requiring the wearing of 
absorbent materials which must be 
changed 2 to 4 times per day; or

(iii)  requiring the wearing of 
absorbent materials which must be 
changed less than 2 times per day.

(E)  If the right renal cyst manifests in 
urinary frequency, state whether it 
results in:

(i)  daytime voiding interval less 
than one hour, or; awakening to void 
five or more times per night;

(ii)  daytime voiding interval between 
one and two hours, or; awakening to 
void three to four times per night; or

(iii)  daytime voiding interval 
between two and three hours, or; 
awakening to void two times per night.

(F)  If the right renal cyst manifests in 
obstructed voiding, state whether it 
results in:

(i)  urinary retention requiring 
intermittent or continuous 
catheterization; or

(ii)  marked obstructive 
symptomatology (hesitancy, slow or 
weak stream, decreased force of 
stream) with any one or combination of 
the following: post void residuals 
greater than 150 cc; uroflowmetry, 
markedly diminished peak flow rate 
(less than 10 cc/sec); recurrent 
urinary tract infections secondary to 
obstruction; and stricture disease 
requiring periodic dilatation every 2 
to 3 months.

5.  The RO should also schedule the 
veteran for a VA respiratory examination 
to determine the current severity of his 
service-connected asthma.  The veteran's 
claims file, to include a copy of this 
Remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  Any 
indicated tests, including a pulmonary 
function test, should be performed and 
all findings should be reported in 
detail.  

Based on examination findings, medical 
principles, and historical records, the 
examiner is asked to state whether the 
veteran's asthma results in:

(A)  FEV-1 less than 40-percent 
predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per 
week with episodes of respiratory 
failure, or; requires daily use of 
systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications; 

(B)  FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a 
physician for required care of 
exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral 
or parenteral) corticosteroids; or

(C)  FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational 
anti-inflammatory medication.

The examiner is also asked to provide a 
specific opinion as to the interference 
with employability attributable to the 
veteran's service-connected asthma alone, 
and not to any of his other service-
connected or nonservice-connected 
disabilities.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

6.  Thereafter, the RO should determine 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b) with respect to the veteran's 
asthma.

7.  After the foregoing, the RO should 
adjudicate the issues of entitlement to 
service connection for a disease 
manifested by right wrist pain, to 
include as due to an undiagnosed illness; 
entitlement to an initial compensable 
disability rating for a right renal cyst; 
entitlement to an initial disability 
rating in excess of 10 percent prior to 
January 21, 2000, and excess of 30 
percent from January 21, 2000, for 
asthma, to include consideration of 
38 C.F.R. § 3.321(b)(1); entitlement to a 
disability rating in excess of 30 percent 
for hiatal hernia and gastrointestinal 
reflux; and entitlement to an increased 
(compensable) rating for hemorrhoids.

8.  If any benefit sought on appeal is 
not resolved to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 that 
summarizes the pertinent evidence and 
reflects the reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




